In their petition for modification of the opinion and judgment respondents claim that we should disregard the contention of appellant that it was necessary for the defendants to plead "that the land had been exonerated from liability, and, also for the court to find that said release was not agreed to by respondents." This claim is based upon the proposition that appellant makes the contention for the first time in his closing brief. However, the contention of appellant is in response to the claim of respondents in their brief that "the mortgage was satisfied as to the contesting defendants because plaintiff released land of greater value than amount of mortgage."
The rule invoked by respondents is, therefore, hardly applicable to the case. It is true that some evidence was received on the subject without objection, and it appears that the cause was tried upon the theory that such an issue was *Page 189 
made. This would preclude appellant from thereafter making the objection that the matter was not pleaded. However, there is no finding upon the subject, and under the view we take of the case, the findings that are made are insufficient to support the judgment.
It is claimed by respondents, furthermore, that it was understood and virtually agreed in the court below that this case and Richey v. Butler, post, p. 314, [180 P. 652], relating to mortgages on the same piece of land, should be considered together, and that the evidence in both cases might be considered in the determination of each.
It is, furthermore, claimed that the evidence in the latter case sufficiently showed that the note and mortgage in this case had been paid and discharged. We have no reason to doubt the statement of counsel in this respect, but there is nothing in the record before us to show that such was the understanding, and, moreover, there is not even any contention that it was agreed that both records might be considered by this court. It would be a departure from well-established practice in appellate proceedings to permit the record to be thus modified or changed. Furthermore, there is no finding in this case that the note has been paid or the mortgage released or discharged.
We can find no authority for changing the record and modifying the judgment, as requested by respondents. If they are right in their theory, the matter can be easily adjusted in the lower court, but, in view of what is before us, we think the petition must be denied, and it is so ordered.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 5, 1919.
All the Justices concurred. *Page 190